Exhibit 3.2 BY LAWS OF INTERNET MEDIA SERVICES, INC. ARTICLE I – MEETINGS OF STOCKHOLDERS 1.PLACE OF MEETINGS.All annual meetings of Stockholders and all other meetings of Stockholders shall be held at any place or places within or without the State of Delaware which may be designated either by the President of the Corporation or the Board of Directors, or by the written consent of all Stockholders entitled to vote thereat, given either before or after the meeting and filed with the Secretary of the Corporation. 2.ANNUAL MEETINGS.The annual meeting of the Stockholders shall be held within twelve months of the first Monday of the month in which the Corporation’s initial Certificate of Incorporation was first filed with the Secretary of State.If such day falls on a legal holiday, then the annual meeting of the Stockholders shall be held on the next business day.The Stockholders shall elect the Board and transact such other business as may properly come before said meeting. Written notice of each annual meeting signed by the President or Vice President, or the Secretary, or an Assistant Secretary, or by such other person or persons as the Directors shall designate, shall be given to each Stockholder entitled to vote thereat either personally or by mail or other means of written communication, charges prepaid, addressed to such Stockholder at the address appearing on the books of the Corporation or given to the Corporation for the purpose of notice.If a Stockholder gives no address, notice shall be deemed to have been given if sent by mail or other means of written communication addressed to the place where the Resident Agent of the Corporation is situated, or if published at least once in some newspaper of general circulation in the county in which said Resident Agent is located.All such notices shall be sent to each Stockholder entitled thereto not less than ten (10) nor more than sixty (60) calendar days before each annual meeting, and shall specify the place, the day and the hour of such meeting the means of remote communications, if any, by which Stockholders and proxy holders may be deemed present in person and vote at such meetings.Any Stockholder may waive notice of any meeting either before, during or after the meeting. 3.SPECIAL MEETING.Special meetings of the Stockholders, for any purpose or purposes whatsoever, may be called at any time by the President, Vice President or by a majority of the Boar of Directors, or by one or more Stockholders holding a majority in amount of the entire capitol stock of the Corporation issued and outstanding and entitled to vote.Except in special cases where other express provision is made by statute, notice of such special meetings shall be given in the same manner as for annual meetings of Stockholders.Notices of any special meeting shall specify, in addition to the place or means of remote communication, the day and hour of such meetings, the purpose or purposes for which the meeting is called. 4.ADJOURNED MEETINGS AND NOTICE THEREOF.Any Stockholders’ meeting, annual or special whether or not a quorum is present, may be adjourned from time to time by the vote of a majority of the shares, the holders of which are either present in person or represented by proxy thereat, but in the absence of a quorum no other business may be transacted at any such meeting. Other than by announcement at the meeting at which such adjournment is taken, it shall not be necessary to give any notice of an adjournment or of the business to be transacted at an adjourned meeting.However, when any Stockholders’ meeting, either annual or special, is adjourned for thirty (30) days or more, notice of the adjourned meeting shall be given as in the case of an original meeting. 5.ENTRY OF NOTICE.Whenever any Stockholder entitled to vote has been absent from any meeting of Stockholders, whether annual or special, an entry in the minutes to the effect that notice has been duly given shall be conclusive and incontrovertible evidence that due notice of such meeting was given to such Stockholders, as required by law and the Bylaws of thee Corporation. -2- 6.VOTING.At all meetings of Stockholders, every Stockholder entitled to vote shall have the right to vote, in person or by proxy, on each matter to come before the meeting, the number of shares standing in that person’s own name on the stock records of the Corporation.There shall be no cumulative voting.Such vote may be by voice or by ballot upon demand made by a Stockholder at any election and before the voting begins. 7.QUORUM.The presence in person or by proxy of the holders of a majority of the shares entitled to vote at any meeting shall constitute a quorum for the transaction of business.The Stockholders present at a duly called or held meeting at which a quorum is present may continue to do business until adjournment, notwithstanding the withdrawal of enough Stockholders to leave less than a quorum. 8.CONSENT OF ABSENTEES.The transactions of any meeting of Stockholders, either annual or special, however called and noticed, shall be as valid as though a meeting had been duly held after regular call and notice, if a quorum be present either in person or by proxy, and if, either before or after the meeting, each of the Stockholders entitled to vote, not present in person or by proxy, sign a written waiver or notice, or a consent to the holding of such meeting, or an approval of the minutes thereof.All such waivers, consents or approvals shall be filed with the Corporate records or made a part of the minutes of the meeting. 9.PROXIES.Every person entitled to vote or execute consents shall have the right to do so either in person or by an agent or agents authorized by a written proxy executed by such person or duly authorize agent and filed with the Secretary of the Corporation.However, no such proxy shall be valid after the expiration of three (3) years from the date of its execution, unless the Stockholder executing it specifies therein the length of time for which such proxy is to continue in force, which in no case shall exceed seven (7) years from the date of it’s execution. 10.
